Appleton, C. J.
—Taxes on realestate are to be assessed in the town, where the estate lies, to the person who is the owner, or in possession thereof, on the first day of April, of each year. R. S., 1857, c. 6, § 8.
The assessment must necessarily be made, the warrant for collection issued and the taxes collected, after that date. The liability of the estate to taxation relates back to that time.
No exception is taken to the legality of the assessment of the taxes, which the plaintiff has paid and now seeks to recover back.
A deed, though duly executed while under the dominion of the grantor, and before its delivery, transfers no title. It takes effect from' and by delivery, and not from its date. The defendant’s deed was first effectual after the land conveyed • became liable for taxes assessed or to be assessed thereon for the then current year.
Parol evidence is not admissible to vary or control the effect of a deed. If it were, the evidence offered, that a false date was inserted for the purpose of affecting the legal construction of the deed and changing the rights of the parties, could not have such effect, as the date of the delivery is the time when the deed first becomes effectual as an instrument of conveyance.
Defendant defaulted for $157,50,
with interest from May 19, 1866.
Kent, Walton, Dickerson, Barrows and Daneorth, JJ., concurred.